office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 --------- cc ita b01 ---------- posts-105500-13 third party communication none date of communication not applicable uilc date date to william p brennan internal revenue_agent small_business self-employed examination_division exam---------------------- -------------------------- ----------- from william a jackson chief branch office of the associate chief_counsel income_tax accounting andrew m irving senior counsel branch office of the associate chief_counsel income_tax accounting subject proper federal_income_tax treatment of losses on promissory notes this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend note a note b c d e f g ------------------------------------------------------------------------------------------------- ----------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- -------- -------------------- -------------------------------- -------------------------------------- ------------------------------ ---------------------------------------------- posts-105500-13 ------------ dollar_figure-------------- dollar_figure-------------- dollar_figure---------- dollar_figure-------------- dollar_figure------------ dollar_figure-------------- dollar_figure------------ ------- ------- ------- h dollar_figurek dollar_figurem dollar_figuren dollar_figurew dollar_figurex dollar_figurey dollar_figurez year year year issue sec_1 whether the taxpayers may apply sec_1341 for year to the income included for year to the extent that it is attributable to the unpaid portion of note a whether the taxpayers may apply sec_1341 for year to the income included for year to the extent that it is attributable to note b whether the taxpayers may claim a deduction for the losses on either or both of notes a and b under sec_165 or sec_166 if the taxpayers end up sustaining net operating losses nols for year whether they may carry them three years rather than two years back to year conclusion sec_1 the taxpayers may not apply sec_1341 to the income attributable to the unpaid portion of note a that they included in gross_income for year the taxpayers may not apply sec_1341 to the income attributable to note b that they included in gross_income for year the taxpayers may claim deductions for ordinary losses on note a and note b under sec_165 or under sec_166 if the taxpayers sustain nols for year they may not carry them back three years to year and instead must carry them back two years to year before carrying them forward facts the taxpayers are c an individual who is the sole beneficiary of d and e d and e are trusts established by c's deceased spouse posts-105500-13 d and e were members of f a limited_liability_company treated as a partnership for purposes of federal income_taxation f engaged in the business of h in year f sold all its assets to g an unrelated corporation in return g paid f dollar_figurew in cash and two promissory notes note a providing for a total of dollar_figurex payable over several years and note b providing for a maximum amount of dollar_figurey the terms of note b provided that g would pay f portions of dollar_figurey each year from year to year if g's h business meets a predetermined financial target for that year f distributed all remaining assets namely cash and notes a and b to d and e and dissolved itself in year on its final return for year f used the maximum face values of note a and note b to determine the amount_realized from the sale of assets to g and allocated the amount_realized among three classes of assets inventory dollar_figurek sec_1231 assets dollar_figurem and goodwill dollar_figuren having presumably applied sec_453 to the purchase_price for the inventory f did not apply the installment_method to the gain on sec_1231 assets or to the gain on goodwill and effectively elected out of using the installment_method under sec_453 on their respective federal_income_tax return for year c d and e each took a return position consistent with that of f and reported their full shares of the gain from the sale of the assets in year the periods of limitations on assessment on the returns of c d e and f for year closed before the due dates of their returns for year so that they could no longer amend their returns in year g defaulted on note a with dollar_figurez in outstanding balance further in each year between year and year the h business of g failed to achieve the earnout target as a result no part of note b was payable as of the end of year g closed down the h business in year the taxpayers claimed on their returns for year that g's failure to make payments on note a and note b entitles them to compute their income taxes for that year under sec_1341 for year the taxpayers did not elect or otherwise indicate any intent to use an extended period to carry back a nol under sec_172 it appears that as of the end of year d and e continued to hold both note a and note b law and analysis issue the taxpayers may not apply sec_1341 to previously included items of income attributable to the unpaid portion of the note a sec_1341 of the sec_1 confers certain tax benefits to a taxpayer if the taxpayer establishes a that an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item b that a deduction is allowable for the taxable_year because it was established after the close of such prior taxable_year or years that the taxpayer did not unless noted otherwise all section references are to the internal_revenue_code posts-105500-13 have an unrestricted right to such item or to a portion of such item and c that the amount of such deduction exceeds dollar_figure if sec_1341 applies it imposes on the taxpayer the lesser_of the normal income_tax for the year in which the item is restored by the taxpayer with a deduction for the amount restored or a tax computed for the current taxable_year without the deduction for the restored item_of_income but with a reduction in tax equal to the amount that the tax for the year in which the taxpayer received the item would have been decreased if the restored item had been excluded from income in that year sec_1_1341-1 of the income_tax regulations provides that sec_1341 does not apply to deductions attributable to bad_debts in the present case the taxpayers included the income relating to note a in the gross_income for year in that year the taxpayers had an actual unrestricted right to that promissory note which entitled them to receive all payments on time and in the event of any default to enforce the applicable default provision of the note in year the taxpayers continued to have the unrestricted right to note a while g's default indeed decreased the value of note a the taxpayers' right to note a itself remained the same between year and year by including in gross_income the full amount promised on note a dollar_figurex for year the taxpayers may have overstated amounts they would eventually receive under note a the overstatement if it occurred raises an issue of valuation of the note and not of the applicability of sec_1341 further d and e's inability to collect on note a gives rise to a possible bad_debt deduction see the discussion under issue below because the taxpayers had an unrestricted right to note a in the year of inclusion year and continue to have the same right in the taxable_year in issue year they may not apply sec_1341 to income attributable to dollar_figurez the unpaid portion of note a that they included in gross_income for year issue the taxpayers may not apply sec_1341 to previously included items of income attributable to note b the taxpayers included the income relating note b in the gross_income for year in that year the taxpayers had an actual unrestricted right to that note in year note b entitled them to receive all payments on time if and only if the h business of g met the predetermined financial targets and in the event of any default to enforce the applicable default provision of that note in year note b entitled the taxpayers to the same rights and duties as in year while the failure of g's h business to meet the financial targets decreased the value of note b the taxpayers' right to that note remained the same between year and year by including in gross_income dollar_figurey the maximum amount payable on note b although any payment was contingent on future events the taxpayers may have overstated the total amount of income that they would eventually receive under note b the overstatement if it occurred is a matter of valuation of the note and does not entitle the taxpayers to the benefits under sec_1341 accordingly the taxpayers may not apply sec_1341 to income attributable to posts-105500-13 dollar_figurey the maximum amount payable on note b that they included in gross_income for year issue the taxpayers may claim deductions under sec_166 for ordinary losses on the unpaid portion of note a for year the taxpayers may claim deductions under sec_165 or sec_166 for ordinary losses on note b sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the deduction under sec_165 for individual taxpayers to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and except as provided for in sec_165 losses of property not connected with a trade_or_business or a transaction entered into for profit if such loss arises from fire storm shipwreck theft or other_casualty sec_166 provides that with regard to wholly worthless debts there shall be allowed as a deduction any debt which becomes worthless within the taxable_year sec_1_166-1 of the income_tax regulations provides that only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_166 provides that the worthlessness of a nonbusiness_debt is considered to be a short-term_capital_loss sec_1_166-5 provides that a nonbusiness_debt is a debt other than a debt the loss from the worthlessness of which is incurred in the taxpayer's trade_or_business or a debt that is created or acquired in the course of a trade_or_business of the taxpayer determined without regard to the relationship of the debt to a trade_or_business of the taxpayer at the time when the debt becomes worthless whether a debt is a nonbusiness_debt is a question of fact in each particular case in 77_tc_564 the court held that the loss on a trade receivable that the taxpayer acquired in the liquidation of a corporation in which he was a shareholder was a nonbusiness_bad_debt because it was not incurred created or acquired in a trade_or_business of the taxpayer the court cited legislative_history intended to preclude a business_bad_debt in such situations it is possible to argue that a business-created debt would qualify as being fully deductible against ordinary_income in the hands of a donee executor or transferee who was not and never had been engaged in the trade_or_business in which the debt arose to preclude this possible result the house bill changes posts-105500-13 the reference to a taxpayer's trade_or_business to a trade_or_business of the taxpayer t c pincite citing s rep no 85th cong 2d sess 1958_3_cb_922 see also income_tax regs sec_1_166-5 in 344_us_6 two taxpayers were required to pay a judgment relating to a corporation that they had previously liquidated the taxpayers argued that because each taxable_year stands on its own under the annual accounting principle they were entitled to an ordinary business deduction for their payment of the judgment in this view was rejected by the court however which held that the loss was capital because the taxpayers' liability arose from the corporation's liquidation proceedings and thus should be treated in the same manner as the liquidation proceeds they received which was treated by both taxpayers as capital_gain with respect to note a if examination determines that it became worthless in year a bad_debt deduction under sec_166 would be allowable for the unpaid balance of that note since a partner is generally regarded as in the trade_or_business of the partnership it would be a business_bad_debt in the hands of the partner trusts with respect to note b a deduction would be available when the note became worthless but it is unclear from the facts whether the loss would be deductible under sec_166 or sec_165 if note b is treated as debt then the answer would be same as for the promissory note if note b is treated as a contract right but not debt then the character of the loss would still be an ordinary_loss under sec_165 and the arrowsmith_doctrine the parties expressly conditioned the ultimate purchase_price on the profitability of the purchaser and built the contingency into the sales agreement therefore the loss on the contingent debt should relate back to the initial sale which was reported as ordinary_income issue if the taxpayers end up sustaining nols for year they may not carry them three years back to year and instead must carry them two years back to year sec_172 allows a deduction equal to the aggregate of the nol carryovers and carrybacks to the taxable_year sec_172 provides that an nol for any an argument could be made that it was a nonbusiness_bad_debt under felmann if it became worthless after it was distributed to the individual beneficiary and the beneficiary was not engaged in a trade_or_business we leave it to you to determine the relevant facts as in the case of the bad_debt deduction if the loss was sustained in the hands of the individual beneficiary rather then a_trust partner an argument could be made that it was a capital_loss since in applying arrowsmith the transaction in which the beneficiary acquired the contingent note was arguably a distribution from a_trust not the sale of business_assets posts-105500-13 taxable_year generally must be carried back to each of the years preceding the taxable_year of the nol sec_172 permits a taxpayer to elect to carry back its applicable net_operating_loss to or years preceding the taxable_year of the applicable net_operating_loss under sec_172 the term applicable net_operating_loss means the taxpayer’s nol for a taxable_year ending after date and beginning before date sec_172 provides that the election under sec_172 is required to be made in a manner prescribed by the secretary and must be made by the due_date including extensions for filing the return for the taxpayer’s last taxable_year beginning in the election is irrevocable and in general may be made for only one taxable_year in sec_4 of revproc_2009_52 2009_49_irb_744 the internal_revenue_service prescribed the manners in which a taxpayer must make an election under sec_172 in order to make the election the taxpayer must attach a statement to the taxpayer's federal_income_tax return for the taxable_year of the applicable nol in the statement the taxpayer must state that the taxpayer is electing to apply sec_172 under revproc_2009_52 that the taxpayer is not a tarp recipient or an affiliate of a tarp recipient the taxpayer must specify the length of the nol_carryback period elected the taxpayer must file the election statement with the taxpayer's original or amended_return for the taxable_year of the applicable nol on or before the due_date including extensions for filing the return for the taxpayer's last taxable_year beginning in in the alternative to the foregoing the taxpayer may make the election by attaching the required election statement to the claim for tentative_carryback_adjustment form or form or amended_return applying the applicable nol to the carryback_year an election made through a claim for tentative_carryback_adjustment is due on the date to file the return for the taxpayer's last taxable_year beginning in including extensions in the present case if the taxpayers sustain any nol for year that nol may constitute an applicable nol under sec_172 the taxpayers however made no election to use an extended carryback period under sec_172 most significantly the taxpayers indicated no intent or desire to rely on sec_172 on the statutorily provided due_date the due dates including any extensions of their returns for year accordingly the taxpayers may not carry back any nols sustained in year to year instead they must carry the nols back two years to year this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any further questions please call ------------------- at --------------------- on issue sec_1 and or ---------------- at --------------------- on issue
